Case 3:16-cv-00673-BJD-JRK Document 176 Filed 04/15/19 Page 1 of 3 PageID 7170




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 THOMAS COOK and EMANUEL                    )
 BERMUDEZ, individually and on              )
 behalf of all others similarly situated,   )
                                            )
                 Plaintiffs,                )   Case No.: 3:16-cv-673-BJD-JRK
                                            )
         v.                                 )   District Judge Brian J. Davis
                                            )
 PALMER, REIFLER & ASSOCIATES,              )   Magistrate Judge James R. Klindt
 and WAL-MART STORES, INC.,                 )
                                            )
                 Defendants.                )

 EXPLANATION OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF PLAINTIFF’S
  MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 3:16-cv-00673-BJD-JRK Document 176 Filed 04/15/19 Page 2 of 3 PageID 7171



        Plaintiff, Emanuel Bermudez, by and through counsel, and pursuant to this Honorable

 Court’s Order [Doc. 175], respectfully submits this Explanation of Supplemental Authority in

 Support of Plaintiff’s Motion for Preliminary Approval of Class Action Settlement. [Doc. 173]

        In Waddell Williams v. Bluestem Brands, No. 8:17-CV-1971-T-27AAS, 2019 WL

 1450090, (M.D. Fla. Apr. 2, 2019), this District granted plaintiff’s Motion for Preliminary

 Approval for class action settlement of $1,269,500 for a class of 280,000 consumers who received

 calls made with an ATDS or automated or prerecorded voice without their consent. As in our

 pending case, class members in Wendell received calls without providing consent.

        In addition to finding that the prerequisites of numerosity and adequacy of representation

 pursuant to Federal Rule 23(a), Judge Whittemore also found that Plaintiff’s claim and his injury

 are the same as the putative class members, and stem from the same event, calls to their cellular

 telephone numbers by Defendant using an ATDS to reach someone else and that the common

 questions of “whether Bluestem used an ATDS as defined by the TCPA to place the calls at issue,

 and whether Bluestem is liable for calls made to allegedly wrong or reassigned numbers” affects

 “all or a significant number of proposed class members.” Wendell, at *3.

        Plaintiff respectfully submits that Wendell strongly supports preliminary approval of this

 case as this settlement provides a much larger settlement fund for a much smaller class.

 Specifically Wendell found that a $1,269,500 settlement for 280,000 class members was “in line

 with similar TCPA class action settlements” estimating a valid claim would equal $43 at a 5%

 claim rate. Id. at *2, n. 2. Here, Plaintiff seeks preliminary approval for a class of 23,083 members

 for a $3,500,000 settlement, estimating a valid claim equaling $1,900 at the same 5% anticipate

 claim rate. [Doc. 171, p. 16]. Thus, Wendell illustrates the settlement is extremely fair and

 reasonable.



                                                  2
Case 3:16-cv-00673-BJD-JRK Document 176 Filed 04/15/19 Page 3 of 3 PageID 7172




 Dated: April 15, 2019                         Respectfully submitted,



                                                s/ Amanda J. Allen
  Keith J. Keogh (FBN 126335)                  William Peerce Howard (FBN 0103330) 
  Amy L. Wells, pro hac vice                   Amanda J. Allen (FBN 0098226)
  KEOGH LAW, LTD                               THE CONSUMER PROTECTION FIRM
  55 West Monroe Street, Suite 3390            4030 Henderson Blvd
  Chicago, Illinois 60603                      Tampa, Florida 33629
  (312) 726-1092                               (813) 500-1500
  (312) 726-1093 (fax)                         Billy@TheConsumerProtectionFirm.com
  Keith@KeoghLaw.com                           Amanda@TheConsumerProtectionFirm.com
  Awells@KeoghLaw.com




                                CERTIFICATE OF SERVICE

        I certify that on April 15, 2019 the foregoing was served using the CM/ECF system on all

 the counsel of record.


                                                           s/ Amanda J. Allen
                                                           Amanda J. Allen (FBN 0098226)




                                               3
